Exhibit 10.3

 

Non-Employee Director RSU (Deferral)

5-9-18

 

FORM OF

AIR LEASE CORPORATION

GRANT NOTICE FOR 2014 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNITS (DEFERRAL)

FOR GOOD AND VALUABLE CONSIDERATION, Air Lease Corporation (the “Company”)
hereby grants to Participant named below the number of restricted stock units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Air Lease Corporation 2014 Equity Incentive Plan
(the “Plan”), and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Participant, each as
amended from time to time.  Each restricted stock unit subject to this Award
represents the right to receive one share of the Company’s Class A common stock,
par value $0.01 (the “Common Stock”), subject to the conditions set forth in
this Grant Notice, the Plan, and the Standard Terms and Conditions.  This Award
is granted pursuant to the Plan and is subject to and qualified in its entirety
by the Standard Terms and Conditions.

 

 

Name of Participant:

 

Grant Date:

 

Number of restricted stock units subject to the Award:

 

Vesting Schedule:

See Schedule A attached hereto.


 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

 

 

 

 

 

AIR LEASE CORPORATION

    

 

 

 

Participant Signature

By

 

 

 

Title:

 

 

Address (please print):

 

 

 

 

 

 

 

 

 

 





1

--------------------------------------------------------------------------------

 



SCHEDULE A

The Restricted Stock Units will be subject to time vesting conditions, and will
vest as follows:

·



The Restricted Stock Units will vest in full on the first anniversary of the
Grant Date, unless the Participant has a Termination of Service before such
date.

·



If Participant has a Termination of Service in connection with Change in Control
before the first anniversary of the Grant Date, the Restricted Stock Units will
vest in full upon such Termination of Service.

·



If the Participant has a Termination of Service for any reason other than a
Change in Control before the first anniversary of the Grant Date, the Restricted
Stock Units will vest on a prorated daily basis according to the number of days
between the Grant Date and Termination of Service, divided by 365.





2

--------------------------------------------------------------------------------

 



AIR LEASE CORPORATION

STANDARD TERMS AND CONDITIONS FOR

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNITS (DEFERRAL)

These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Air Lease Corporation 2014 Equity Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Committee or
the Board of Directors that specifically refers to these Standard Terms and
Conditions.  In addition to these Terms and Conditions, the restricted stock
units shall be subject to the terms of the Plan, which are incorporated into
these Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

1.         TERMS OF RESTRICTED STOCK UNITS; VESTING OF RESTRICTED STOCK UNITS

(a)        Air Lease Corporation, a Delaware corporation (the “Company”), has
granted to the Participant named in the Grant Notice provided to said
Participant herewith (the “Grant Notice”) an award of a number of restricted
stock units (the “Award” or the “Restricted Stock Units”) specified in the Grant
Notice.  Each Restricted Stock Unit represents the right to receive one share of
the Company’s Class A common stock, $0.01 par value per share (the “Common
Stock”), upon the terms and subject to the conditions set forth in the Grant
Notice, these Standard Terms and Conditions and the Plan, each as amended from
time to time.  For purposes of these Standard Terms and Conditions and the Grant
Notice, any reference to the Company shall include a reference to any
Subsidiary.

(b)        The Award shall not be vested as of the Grant Date set forth in the
Grant Notice and shall be forfeitable unless and until otherwise vested pursuant
to the terms of the Grant Notice and these Standard Terms and Conditions.  After
the Grant Date, subject to termination or acceleration as provided in these
Standard Terms and Conditions and the Plan, the Award shall become vested as
described in the Grant Notice with respect to that number of Restricted Stock
Units as set forth in Schedule A of the Grant Notice.

2.         DIVIDEND EQUIVALENT RIGHTS

(a)        Each Restricted Stock Unit granted hereunder is hereby granted in
tandem with a corresponding dividend equivalent right.  Such dividend equivalent
right shall entitle the Participant to have a hypothetical bookkeeping account
(established and maintained for purposes of tracking the Restricted Stock Units
and any additional Restricted Stock Units credited to such account in respect of
dividend equivalent rights in accordance with this Section 2(a)) (the “Account”)
that is credited upon the Company’s payment of dividends to stockholders of
outstanding shares of Common Stock if the dividend equivalent right is or





3

--------------------------------------------------------------------------------

 



was outstanding on the applicable Common Stock record date.  Subject to Section
2(c) hereof, when such dividends are so declared, the following shall occur:

(i)         on the date that the Company pays a cash dividend in respect of
outstanding shares of Common Stock, the Company shall credit the Participant’s
Account with a number of full and fractional Restricted Stock Units equal to the
quotient of (A) the total number of Restricted Stock Units credited to the
Account that are vested but not yet distributed (including any Restricted Stock
Units granted hereunder and any additional Restricted Stock Units credited with
respect to dividend equivalent rights), multiplied by the per share dollar
amount of such dividend, divided by (B) the Fair Market Value of a share of
Common Stock on the date such dividend is paid,

(ii)       on the date that the Company pays a Common Stock dividend in respect
of outstanding shares of Common Stock, the Company shall credit the
Participant’s Account with a number of full and fractional Restricted Stock
Units equal to the product of (A) the total number of Restricted Stock Units
credited to the Account that are vested but not yet distributed (including any
Restricted Stock Units granted hereunder and any additional Restricted Stock
Units credited with respect to dividend equivalent rights), multiplied by (B)
the number of shares of Common Stock distributed with respect to such dividend
per share of Common Stock, or

(iii)      on the date that the Company pays any other type of distribution in
respect of outstanding shares of Common Stock, the Company shall credit the
Participant’s Account in an equitable manner based on the total number of
Restricted Stock Units held in the Account, as determined in the sole discretion
of the Committee.

(b)        To the extent that any additional Restricted Stock Units are credited
to the Participant’s Account in respect of the Participant’s dividend equivalent
rights, such additional Restricted Stock Units shall be deemed granted and fully
vested as of the applicable dividend payment date set forth in Sections 2(a)(i)
– 2(a)(iii) hereof and shall also carry corresponding dividend equivalent
rights.

(c)        Dividend equivalent rights shall remain outstanding from the Grant
Date (or later date of grant of such dividend equivalent right in connection
with the Company’s payment of a dividend) through the earlier to occur of (i)
the termination or forfeiture for any reason of the Restricted Stock Unit to
which such dividend equivalent right corresponds, or (ii) the delivery to the
Participant of the share of Common Stock underlying the Restricted Stock Unit to
which such dividend equivalent right corresponds.  For the avoidance of doubt,
if a dividend equivalent right terminates after the applicable Common Stock
record date for a Company dividend and prior to the corresponding payment date
thereof, the Participant shall still be entitled to payment of the dividend
equivalent right amount determined in accordance with this Section 2, if and
when the Company pays the underlying dividend; provided, however, that such
dividend equivalent right amount shall be made in cash (rather than Restricted
Stock Units).

(d)        Dividend equivalent rights and any amounts that may become
distributable in respect thereof shall be treated separately from the Restricted
Stock Units and the rights arising in





4

--------------------------------------------------------------------------------

 



connection therewith for purposes of the designation of time and form of
payments required by Section 409A (defined below).

3.         SETTLEMENT OF RESTRICTED STOCK UNITS

Subject to Section 6(b) hereof, shares of Common Stock underlying the Restricted
Stock Units shall, to the extent vested, be delivered to the Participant (or the
Participant’s permitted transferee, if applicable) on the thirtieth (30th) day
following the earliest to occur of: (i) the date of the Participant’s
“separation from service” from the Company or any affiliate within the meaning
of Section 409A(a)(2)(A)(i) of the Code (a “Separation from Service”), (ii) the
date of the occurrence of a “change of control event” (within the meaning of
Code Section 409A) with respect to the Company, [and] (iii) the date of the
Participant’s death [ADD THE FOLLOWING IF PARTICIPANT ELECTED A FIXED DATE
DISTRIBUTION:][, and (iv) [_______]].  Notwithstanding anything to the contrary
contained herein, the exact payment date of any Restricted Stock Units shall be
determined by the Company in its sole discretion (and the Participant shall not
have a right to designate the time of payment).

4.         RIGHTS AS STOCKHOLDER

Except as provided in Section 2 with respect to dividend equivalent rights, the
Participant shall have no voting rights or the right to receive any dividends
with respect to shares of Common Stock underlying Restricted Stock Units unless
and until such shares of Common Stock are reflected as issued and outstanding
shares on the Company’s stock ledger.

5.         RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

6.         TAXES

(a)        Income Taxes.  The Participant will be responsible to pay all taxes
that are imposed on him with respect to the Restricted Stock Units, and the
Company will comply with its reporting obligations with respect to the
Restricted Stock Units. Under current law, the Company will not have any tax
withholding obligations with respect to Restricted Stock Units granted to
non-employee Directors. If any tax withholding obligations become applicable
with respect to these Restricted Stock Units, subject to compliance with all
applicable laws, upon any delivery of shares of Common Stock in respect of the
Restricted Stock Units, the Company shall automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then Fair Market Value, to satisfy any applicable
withholding obligations of the Company with





5

--------------------------------------------------------------------------------

 



respect to such delivery of shares at any applicable withholding rates.  In the
event that the Company cannot legally satisfy such withholding obligations by
such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Restricted Stock Units, the Company shall be
entitled to require a cash payment by or on behalf of the Participant and/or to
deduct from other fees payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such distribution or
payment.

(b)        Section 409A.

(i)         To the extent applicable, these Standard Terms and Conditions shall
be interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder (“Section
409A”), including without limitation any such regulations or other guidance that
may be issued after the Grant Date.  Notwithstanding any other provision of the
Plan, the Grant Notice or these Standard Terms and Conditions, if at any time
the Committee determines that the Restricted Stock Units (or any portion
thereof) may be subject to Section 409A, the Committee shall have the right in
its sole discretion (without any obligation to do so or to indemnify the
Participant or any other person for failure to do so) to adopt such amendments
to the Plan, the Grant Notice or these Standard Terms and Conditions, or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Committee determines
are necessary or appropriate for the Restricted Stock Units to be exempt from
the application of Section 409A or to comply with the requirements of Section
409A.

(ii)       Notwithstanding anything to the contrary in the Grant Notice or these
Standard Terms and Conditions, no amounts shall be paid to the Participant under
the Grant Notice and these Standard Terms and Conditions during the six
(6)-month period following the Participant’s Separation from Service to the
extent that the Committee determines that the Participant is a “specified
employee” (within the meaning of Section 409A) at the time of such Separation
from Service and that paying such amounts at the time or times indicated in
these Standard Terms and Conditions would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A without being subject to such
additional taxes), the Company shall pay to the Participant in a lump-sum all
amounts that would have otherwise been payable to the Participant during such
six (6)-month period under the Grant Notice and these Standard Terms and
Conditions.

7.         NON-TRANSFERABILITY OF AWARD

The Participant represents and warrants that the Restricted Stock Units are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof.  The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Committee, the Restricted Stock Units may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of.





6

--------------------------------------------------------------------------------

 



8.         OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units.  Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded.

9.         LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Restricted
Stock Units.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s service nor limit in
any way the Company’s right to terminate the Participant’s service at any time
for any reason.

10.       GENERAL

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.





7

--------------------------------------------------------------------------------

 



11.       ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

8

--------------------------------------------------------------------------------